PER CURIAM.
The trial court rendered a take nothing judgment against petitioners on their claim under chapter seven of the Consumer Credit Act. See Tex.Rev.Civ.Stat.Ann. art. 5069-7.01 to 7.10 (Vernon 1971). The court of civil appeals affirmed this judgment, holding that the mobile home in question was not a motor vehicle within the definition of § 7.01(a) of the Act because it was not a mobile home designed and used primarily to transport persons or property on a public highway. 582 S.W.2d 509.
In refusing petitioners’ application for writ of error with the notation no reversible error, we do not intend to exclude installment sales of any mobile homes from the Act’s regulation. A mobile home that does not meet the definition of motor vehicle under § 7.01(a) is a “good” under § 6.01(a) of the Act, ahd its credit sale is regulated by chapter six. See Tex.Rev.Civ.Stat.Ann. art. 5069-6.01 to 6.09 (Vernon 1971 & Supp. 1978-1979). See also 1979 Tex.Sess.Law Serv., ch. 672, § 39, at 1576 (Vernon) (after August 27, 1979, credit sales of “manufactured homes” will be regulated by chapter 6A).
Petitioners’ application for writ of error is refused, no reversible error.